DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 8/16/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 5 and 6 require that the closure block is configured to at least partially receive the bolt. 
The term implies that the bolt is not completely positioned into the closure block. At the instant, the term “at least” is indefinite since the term provide different interpretation not supported by the specification and drawings. 
Therefore, in order to continue with the examination, the limitation will be interpreted as “the closure block is configured to receive an end portion of the bolt”. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,931,415 to Lingard et al (Lingard) in view of FR 3018064 to Lamat et al (Lamat).

    PNG
    media_image1.png
    820
    1700
    media_image1.png
    Greyscale

Lingard discloses an aircraft door with a lock that comprises a bolt (136) fastened in a movable manner to a door leaf structure (10) and a closure block (34), defining a cavity on a portion of a hinge arm (28), that is configured to receive the bolt (136). The portion of the hinge arm is configured to overlap the door leaf structure when is in a closed position.
However, Lingard fails to clearly disclose that the closure block that comprises an opening and a boundary wall arranged at an acute angle to an opening plane formed by the opening. Lingard illustrates that the closure block comprises an opening and a boundary wall, and that the boundary wall appears to be capable of being arranged at an acute angle to an opening plane.

    PNG
    media_image2.png
    462
    815
    media_image2.png
    Greyscale

Lamat teaches that it is well known in the art to provide a closure block (G2) that comprises an opening, a top wall defining an inner boundary wall that is arranged at an acute angle to an opening plane formed by the opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the boundary wall described by Lingard arranged at an acute angle to an opening plane, as taught by Lamat, in order to guide the bolt into the cavity.

Lingard discloses that the bolt (136) is configured to carry out a rotary movement to be received into the closure block (during movement of the door). 
Lingard discloses that the bolt comprises a sliding member (roller) that is configured to be received into the closure block.
Lingard discloses that the aircraft door comprises a lifting mechanism to move the door and is also capable of comprising a two-part door hinge to allow swinging of the door (one part on the door and the other at the fuselage, not shown).

Claim(s) 1, 4, 7-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,655,634 to Erben et al (Erben) in view of US Pat No 5,931,415 to Lingard et al (Lingard) and FR 3018064 to Lamat et al (Lamat).

    PNG
    media_image3.png
    927
    1434
    media_image3.png
    Greyscale

Erben discloses an aircraft door with a lock that comprises a bolt (16) fastened in a movable manner to a door leaf structure (2) and a closure block (17), defining a cavity on a portion of a hinge arm (4a), that is configured to receive the bolt (16). The portion of the hinge arm is configured to overlap the door leaf structure when is in a closed position.
The closure block (17) comprises an opening and a boundary wall arranged at an angle to an opening plane formed by the opening.
The bolt (16) is configured to carry out a rotary movement to be received into the closure block. 
The bolt comprises a sliding member (roller) that is configured to be received into the closure block.
Erben discloses that the aircraft door comprises a lifting mechanism to move the door (abstract) and is also capable of comprising a two-part door hinge to allow swinging of the door (one part on the door and the other at the fuselage, not shown).

Erben fails to disclose that the closure block that comprises an opening and a boundary wall arranged at an acute angle to an opening plane formed by the opening. Erben discloses a non-acute angle and that the bolt moves vertically into the cavity to lock the hinge arm.

    PNG
    media_image1.png
    820
    1700
    media_image1.png
    Greyscale

Lingard teaches that it is well known in the art to provide a hinge arm (28) that comprises a closure block (34) that defines an opening that is configured to provide a boundary wall to guide and receive a bolt (136). 
Lamat teaches that it is well known in the art to provide a closure block (G2) that comprises an opening, a top wall defining an inner boundary wall that is arranged at an acute angle to an opening plane formed by the opening.

    PNG
    media_image4.png
    836
    1684
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the closure block described by Erben, designed to define a boundary wall arranged at an acute angle to an opening plane, as taught by Lingard and Lamat, in order to guide the bolt into the cavity.

Claims 5, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 6,655,634 to Erben et al (Erben) in view of US Pat No 5,931,415 to Lingard et al (Lingard), FR 3018064 to Lamat et al (Lamat) and further in view of US Pat No 5,305,696 to Odell et al (Odell).
Erben, as modified by Lingard and Lamat, fails to disclose a rotation member connected to the bolt and an actuating rod connected to the rotation member to transmit a movement to the bolt. Erben discloses that the device comprises an actuating rod to move the bolt into the closure block. 

    PNG
    media_image5.png
    596
    1426
    media_image5.png
    Greyscale

Odell teaches that it is well known in the art to provide a bolt (98) connected to an actuation rod (38) by means of a rotation member or joint (96), so as to transmit movement to the bolt and aid in the bolt into a tight locked position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device described by Erben, as modified by Lingard and Lamat, with a rotation member, as taught by Odell, in order to provide an additional degree of movement that will tightly secure the bolt in the locked position.

Response to Arguments
With respect to the previous drawing objection, the current amendment overcomes the issues.

With respect to the 112-2nd paragraph rejection to claims 1, 5 and 6, the applicant argues that the term “the closure block is configured to at least partially receive the bolt” is not indefinite. The applicant argues that the closure block 110 is configured to receive a portion of the structure defined as bolt 101.
However, “receive a portion of the structure of the bolt” and “at least partially receive the bolt”, as claimed, are not the same. As mentioned before in the action, “at least partially receive the bolt” requires other interpretations, like the bolt not fully received in the closure block. 
If applicant is trying to claim that the bolt, as a whole, is not received, meaning that the bolt 101 comprises an end 102, and only end 102 is received but the rest is not, then the claim is required to clearly define it. Therefore, until applicant amend the language, the rejection is maintained.

As to the prior art rejection, the applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



October 21, 2022